CRICHTON, J.,
additionally concurs and assigns reasons.
|tI concur in the majority decision to reverse the court of appeal and order the trial to proceed as scheduled. I write separately to underscore the critical fact that both this incarcerated and indigent capital defendant and the family members of the victim are entitled to a speedy trial in this important case. In my view, the La. Public Defender Board should comply with its nondiscretionary statutory duty as prescribed by La. R.S. 15:141 et seq„ the Louisiana Public Defender Act.
To rule otherwise allows the 19th JDC dispute between the Louisiana Public Defender Board and CAPOLA to impermissi-bly infringe upon the constitutional power of the court to control its docket, as directed by La. Constitution art. V, § 2, and contravenes our paramount obligation to effectuate the efficient and orderly administration of criminal justice.